United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Teterboro, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1898
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2011 appellant, through her attorney, filed a timely appeal from an
April 20, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
May 21, 2009.
FACTUAL HISTORY
In the present case, OWCP accepted that appellant sustained a herniated L5-S1 disc with
lumbosacral radiculopathy when she tripped on electrical cords and fell in the performance of
1

5 U.S.C. § 8101 et seq.

duty on April 27, 1993.2 Appellant filed a claim for a recurrence of disability commencing
February 28, 2003. She underwent an L5-S1 microdiscectomy surgery on August 29, 2003. The
surgeon, Dr. Paul Ratzker, indicated in a December 8, 2004 report that appellant had marked
lumbosacral degeneration and the only definitive treatment would be a total discectomy,
interbody fusion or pedicle screw fixation procedure. OWCP accepted the claim for a recurrence
of disability.
On November 24, 2009 appellant filed a claim for a recurrence of disability (Form
CA-2a) as of May 21, 2009. She indicated that the date of the original injury was April 27, 1993
and she had undergone surgery on May 21, 2009. On the claim form appellant indicated that she
stopped working in September 2008.3
By decision dated February 27, 2010, OWCP denied the claim for a recurrence of
disability. It found that the medical evidence was insufficient to establish the claim.
In a letter dated February 22, 2010, appellant requested a telephonic hearing with an
OWCP hearing representative. She also submitted additional medical evidence.
By report dated May 8, 2007, Dr. Robert Heary, a neurosurgeon, indicated that a lumbar
discogram was performed on April 11, 2007. He diagnosed an L5-S1 herniated disc with
degenerative changes and positive discogram. Dr. Heary stated, “Surgical treatment would be a
one-level lumbar fusion.” He recommended a weight control and exercise program.
In a report dated September 30, 2008, Dr. Heary provided results on examination and
stated that appellant had an exacerbation of symptoms secondary to an L5-S1 degenerative disc
since a September 2, 2008 work injury. He recommended a discogram.
By report dated March 22, 2010, Dr. Heary indicated that he first treated appellant on
December 12, 2006. He stated that she had a 1993 injury from a fall, a second back injury in
2003, a May 4, 2005 back injury while moving heavy objects and a June 9, 2005 neck injury.
Dr. Heary reviewed medical treatment and indicated that his most recent evaluation was
September 15, 2009. He concluded that appellant “has had an assortment of work-related
injuries over the past 17 years. At a minimum, [appellant] has bad documented injuries at work
in 1993, 2003, on May 4, 2005, June 9, 2005 and September 2, 2008.” Dr. Heary stated that
after the most recent work-related injury on September 2, 2008, she had developed intractable
low back pain, which ultimately required surgical intervention on May 21, 2009. He further
stated, “It is not possible for me to determine with any high degree of medical certainty exactly
which injury resulted in what degree of painful low back symptoms; however, it is clear that

2

According to an OWCP’s hearing representative there were additional claims filed by appellant: (1) a claim for
injury on May 4, 2005, accepted for lumbar sprain and temporary aggravation of lumbar spondylosis and
degenerative disc disease, resolved as of June 4, 2006; (2) a claim for injury on June 9, 2005 accepted for cervical
radiculopathy, with compensation terminated by decision July 18, 2008; and (3) a claim for a lumbar injury on
September 3, 2008 that was denied by OWCP.
3

The employing establishment indicated that appellant had been working a modified position, worked regular
duty on September 2, 2008, and then filed a claim for injury. Appellant was off work until December 18, 2009.

2

[appellant’s] most recent fall on September 2, 2008 directly led to deterioration in her clinical
condition that ultimately required surgical intervention.”
A telephonic hearing with an OWCP hearing representative was held on May 26, 2010.
By decision dated July 21, 2010, the hearing representative affirmed the February 17, 2010
OWCP decision.
In a letter dated February 7, 2011 appellant, through her representative, requested
reconsideration. Counsel argued that the 2009 fusion surgery was inevitable, as Dr. Ratzker was
recommending the surgery in 2004 and Dr. Heary in 2007. Appellant submitted a copy of the
May 21, 2009 operative report from Dr. Heary indicating that she underwent an anterior lumbar
fusion surgery.
By decision dated April 20, 2011, OWCP reviewed the case on its merits. It found the
evidence was insufficient to warrant modification of the prior decision.
LEGAL PRECEDENT
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion
with sound medical reasoning.4 A recurrence of disability means “an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition which
has resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.”5
ANALYSIS
The record indicates that OWCP accepted that appellant sustained an L5-S1 herniated
disc with radiculopathy in the performance of duty on April 27, 1993. OWCP also accepted a
recurrence of disability in February 2003 and appellant received compensation for wage loss
through November 30, 2003. Appellant’s claim in this case is for a recurrence of disability
commencing May 21, 2009, when she underwent L5-S1 lumbar fusion surgery, causally related
to the April 27, 1993 injury. The Board notes that the record indicates that appellant had stopped
working on or about September 2, 2008. The circumstances of the work stoppage are not
entirely clear, but it appears OWCP developed a claim for a new injury on that date. That claim
is not before the Board. In addition, there were additional claims for injury filed in 2005. While
it appeared appellant had been working in a modified position at times in 2008, there is no

4

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

5

20 C.F.R. § 10.5(x).

3

indication that any light duty was related to the April 27, 1993 injury.6 She has the burden of
proof to submit medical evidence containing a well-reasoned medical opinion on causal
relationship between the disability and the employment injury.
The medical evidence establishes that appellant underwent lumbar fusion surgery on
May 21, 2009 but as to causal relationship between the surgery and the April 27, 1993
employment injury, the evidence is of diminished probative value. Dr. Heary’s March 22, 2010
report did not provide a complete and accurate factual and medical history. He referred only
briefly to a fall in 1993, and then noted a second back injury in 2003 without further explanation.
The record does not establish a second back injury in 2003, but a recurrence of disability at that
time. Dr. Heary did not demonstrate an understanding of the 1993 injury and the subsequent
medical and factual history. Moreover, the opinion as to the cause of the May 21, 2009 fusion
surgery is equivocal and, to the extent it identifies a particular injury, refers to a September 2,
2008 injury. Dr. Heary stated that he could not determine “which injury resulted in what degree
of painful low back symptoms,” and then concluded that the “most recent fall on September 2,
2008 directly led to deterioration in her clinical condition that ultimately required surgical
intervention.” The claim for injury on or about September 2, 2008 is not, as noted above, before
the Board on this appeal.
There is no additional medical evidence that provides an opinion on causal relationship
with respect to the May 21, 2009 surgery. The Board accordingly finds that appellant has not
met her burden of proof in this case.
On appeal, counsel argues that Dr. Ratzker and Dr. Heary had “predicted” the need for
lumbar fusion surgery in 2004 and 2007, but the medical evidence indicated only that
Dr. Ratzker and Dr. Heary had referred briefly to the possibility of a fusion surgery in the future.
The issue is whether the actual surgery performed on May 21, 2009 and the subsequent
disability, were causally related to the April 27, 1993 employment injury. The opinion of
Dr. Heary on the issue was, for the reasons noted above, insufficient to establish a recurrence of
disability causally related to the employment injury. Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability commencing May 21, 2009.

6

If a claimant returns to work in a light-duty position following an employment injury, it would be her burden of
proof to establish a change in the nature and extent of the injury-related condition resulting in disability. See S.F.,
59 ECAB 525 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 20, 2011 is affirmed.
Issued: March 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

